NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                                FILED
                            FOR THE NINTH CIRCUIT                                  JUN 03 2013

                                                                               MOLLY C. DWYER, CLERK
                                                                                U.S. COURT OF APPEALS

JULIE WALHOVD,                                    No. 11-56603

              Plaintiff - Appellee,               D.C. No. 2:08-cv-00394-GAF-CW

  v.
                                                  MEMORANDUM*
BELLFLOWER UNIFIED SCHOOL
DISTRICT, A Local Educational Agency,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                        Argued and Submitted May 7, 2013
                              Pasadena, California

Before: PREGERSON and FISHER, Circuit Judges, and GWIN, District Judge.**

       Bellflower Unified School District (“Bellflower”) appeals two issues: (1) the

merits of the district court’s decision in student plaintiff Julie Walhovd’s

(“Walhovd”) Individuals with Disabilities in Education Act (IDEA) lawsuit; and,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable James S. Gwin, District Judge for the U.S. District
Court for the Northern District of Ohio, sitting by designation.
(2) the district court’s ruling that Walhovd was a prevailing party in the lawsuit

resulting in an award of $57,231.25 in attorneys’ fees and costs to Walhovd

pursuant to the IDEA. We affirm.

      In 2005, Walhovd was accused of starting a fire at school and suspended.

Walhovd filed an administrative complaint before the Office of Administrative

Hearings. Walhovd complained about her twenty-two day suspension and alleged

a due process violation based on the long running deficiencies in the public

education Bellflower provided her. The parties reached a settlement on the

suspension issue, but proceeded to a hearing on the due process issue.

      In 2007, the ALJ issued a decision on both the suspension and due process

issues. The ALJ found that the interim settlement agreement resolved all issues

related to compensatory education for Walhovd’s suspension. The ALJ also found

that Bellflower failed to provide Walhovd a fair and adequate public education for

two school years, from 2004-2006. The ALJ ordered Bellflower to provide ten

hours of compensatory education and to reimburse the cost of Walhovd’s reading

evaluation.

      In 2008, Walhovd filed suit in the Central District of California, seeking

review of the ALJ’s decision under the IDEA to obtain even more compensatory

relief. In 2009, the district court affirmed most of the ALJ’s decisions. The district


                                          2
court, however, reversed the ALJ’s determination that the interim settlement

agreement resolved the issue of compensatory education for Walhovd’s 2005

suspension and remanded to the ALJ with instructions to consider the issue of

compensatory education.

      1. In 2009, Bellflower appealed the merits of the district court’s decision.

This appeal was dismissed as premature by the Ninth Circuit, because the district

court had not yet issued a final decision on the remanded issue. Walhovd v.

Bellflower Unified Sch. Dist., No. 09-56996 (9th Cir. May 31, 2011) (order

dismissing for lack of jurisdiction). On June 14, 2010, the ALJ issued a decision

on this issue in Bellflower’s favor. At that point, the parties had ninety days to

appeal the ALJ’s decision to the district court in order to obtain a final decision

appealable to this Court. Cal. Educ. Code § 56505(k). Neither party did so.

      Instead, Bellflower filed this appeal on September 16, 2011, basing its

appeal on the final judgment rendered on the attorneys’ fees issues. But the

attorneys’ fees issue and the underlying merits of the case must be treated as

separate cases with separate deadlines for appeal. See Budinich v. Becton

Dickinson & Co., 486 U.S. 196, 199 (1988). Thus, this court lacks jurisdiction to

consider the district court’s decision on the merits, which became final in 2010.




                                           3
      2. Bellflower also contests the district court’s award of attorneys’ fees and

costs to Walhovd. In its 2009 judgment in favor of Walhovd, the district court

stated that Walhovd was a prevailing party in the underlying administrative due

process hearing and that her “significant and substantial” degree of success

justified an award of attorneys’ fees and costs. See 20 U.S.C. § 1415(i)(3)(B)(i)(I)

(authorizing district courts to “award reasonable attorneys’ fees . . . to a prevailing

party who is the parent of a child with a disability”). Shortly after the district court

issued its judgment, Walhovd moved for an award of fees and costs. The district

court deferred ruling on Walhovd’s attorneys’ fees and costs until the remanded

suspension issue was decided by the ALJ, and Bellflower’s 2009 appeal to the

Ninth Circuit was disposed of. In August 2011, the district court granted

Walhovd’s motion for attorneys’ fees and costs and entered judgment against

Bellflower in the amount of $57,231.25. Bellflower timely appealed the district

court’s award of attorneys’ fees and costs. We do have jurisdiction over this

appeal.

      We hold that Walhovd is a prevailing party in this suit. “A prevailing party

is one who succeed[s],” as Walhovd did here, “on any significant issue in litigation

which achieves some of the benefit the parties sought in bringing the suit.”

Weissburg v. Lancaster Sch. Dist., 591 F.3d 1255, 1258 (9th Cir. 2010). We also


                                           4
hold that the district court’s evaluation of Walhovd’s degree of success was

reasonable. “[T]here is ‘no precise rule or formula for making these

determinations,’ and . . . a district court may award ‘full fees even where a party

did not prevail on every contention.” Compton Unified Sch. Dist. v. Addison, 598

F.3d 1181, 1185 (9th Cir. 2010) (further citation omitted). The district court noted

that “after evaluating the itemized bill, the Court finds that the number of hours

billed by [Walhovd’s] counsel is . . . reasonable, especially considering that

[Walhovd] only seeks to recover half of the total hours billed in both federal and

administrative matters.” Thus, the “‘degree of success obtained’” by Walhovd is

sufficient to merit the recovery of attorneys’ fees. Aguirre v. L.A. Unified Sch.

Dist., 461 F.3d 1114, 1118 (9th Cir. 2006) (quoting Hensley v. Eckerhart, 461 U.S.

424, 436 (1983)).

      AFFIRMED.




                                          5